             Case 2:21-cv-02056-MWF-JEM Document 36 Filed 08/19/21 Page 1 of 2 Page ID #:468



                1
                2
                3
                4
                5
                6
                7
                8                      UNITED STATES DISTRICT COURT
                9                    CENTRAL DISTRICT OF CALIFORNIA
               10                             WESTERN DIVISION
               11 PROXIMA BETA PTE. LIMITED,              CASE NO. 2:21-cv-2056 MWF (MRWx)
                  d/b/a “Tencent Games” a Singapore
               12 Corporation, and KRAFTON, INC., a       Assigned to Judge Michael W. Fitzgerald
                  Korea Corporation,
               13                                         ORDER GRANTING EX PARTE
                               Plaintiffs,                APPLICATION FOR 30-DAY
               14                                         EXTENSION OF TIME TO FILE
                         v.                               MOTION FOR DEFAULT
               15                                         JUDGMENT IN RESPONSE TO
                  ANDREW MARTIN a/k/a Asyhole;            ORDER TO SHOW CAUSE
               16 ANDRE SWIRSZCZUK a/k/a
                  Girabaldi; SAMAD AHMED a/k/a
               17 Samad Hossain a/k/a Haxsamad a/k/a
                  Sharpshooter Bangladesh and DOES 1
               18 through 6, inclusive,
               19              Defendants.
               20
               21
               22
               23
               24
               25
               26
               27
               28

13339866.1
             Case 2:21-cv-02056-MWF-JEM Document 36 Filed 08/19/21 Page 2 of 2 Page ID #:469



                1                                        ORDER
                2        On August 18, 2021, Plaintiffs Proxima Beta d/b/a “Tencent Games” and
                3 Krafton, Inc. (“Krafton”) (together, “Plaintiffs” or “Tencent”) filed an ex parte
                4 Application for a 30-Day Extension of Time to File their Motion for Default
                5 Judgment (the “Application”). (Docket No. 35). Having considered the papers,
                6 arguments, and all other matters presented to the Court, and for good cause
                7 appearing, it is hereby ORDERED:
                8        1.    Plaintiffs’ Application is hereby GRANTED in its entirety;
                9        2.    The hearing on the Court’s Order to Show Cause (see Docket Nos. 24
               10              and 27) is CONTINUED from August 23, 2021 to September 27,
               11              2021 at 11:30 a.m. If Plaintiffs file their Motion for Default Judgment
               12              prior to that hearing, the Court’s Order to Show Cause hearing will be
               13              discharged and no appearances will be necessary.
               14     IT IS SO ORDERED.
               15
               16 Dated: August 19, 2021
                                                          MICHAEL W. FITZGERALD
               17                                         United States District Judge
               18
               19
               20
               21
               22
               23
               24
               25
               26
               27
               28

13339866.1
                                                             2
